Citation Nr: 0001071	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a deviated septum.  

3.  Entitlement to service connection for bilateral 
conjunctivitis.  

4.  Entitlement to service connection for keratitis corneal 
injury.  

5.  Entitlement to service connection for right otitis media.  

6.  Entitlement to service connection for residuals of a 
septoplasty.  

7.  Entitlement to service connection for allergic rhinitis.  

8.  Entitlement to an initial compensable rating for tinnitus 
prior to June 10, 1999, and in excess of 10 percent from June 
10, 1999.  

9.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.  

10.  Entitlement to an increased (compensable) evaluation for 
folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to April 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1996, the RO granted service connection for 
right knee chondromalacia and evaluated the disability as 10 
percent disabling.  The RO also granted service connection 
for folliculitis and for tinnitus and evaluated each 
disability as non-compensably disabling, effective April 12, 
1996.  In September 1996, the RO also denied service 
connection for allergic rhinitis, bilateral hearing loss, for 
a deviated septum, for left and right eye conjunctivitis, for 
a keratitis corneal injury, for a right ankle condition, for 
right ear otitis media, for a lower back strain and for 
status post septoplasty.  In October 1996, the veteran 
submitted a notice of disagreement with all the issues 
included on the September 1996 rating decision.  A statement 
of the case was mailed to the veteran in November 1996.  

In June 1997, the veteran submitted VA Form 9 which included 
argument pertaining to all the issues denied by the RO in 
September 1996 with the exception of the claim for an initial 
compensable evaluation for folliculitis.  Thus the Board 
finds the veteran has perfected appeals of all the issues 
included on the September 1996 rating decision with the 
exception of the claim pertaining to the folliculitis.  In 
September 1998 the RO issued a rating decision wherein it 
denied entitlement to an increased (compensable) evaluation 
for folliculitis.  

In December 1998 the veteran submitted a statement (VA Form 
9) wherein he stated he was continuing his appeal as to all 
issues discussed in the statement of the case previously 
issued in November 1996.  The Board construes the above 
statement as a notice of disagreement with the September 1998 
rating decision wherein the RO denied entitlement to an 
increased (compensable) evaluation for folliculitis.  A 
statement of the case was not issued by the RO in response to 
the veteran's notice of disagreement.  Accordingly, this 
issue is addressed in the remand portion of the decision.

By rating decision dated in January 1999, the RO granted 
service connection, in pertinent part, for a right ankle 
ligamentous laxity and for L5-S1 degenerative disk disease.  
The veteran has not expressed dissatisfaction with the 
initial disability evaluations assigned for the right ankle 
and back.  The issues are no longer in appellate status.  

By rating decision dated in June 1999, the RO granted, in 
pertinent part, an increased (compensable) evaluation of 10 
percent for tinnitus, effective June 10, 1999.  In September 
1999, the RO granted a separate 10 percent evaluation for 
post traumatic tricompartmental arthritis of the right knee 
as secondary to the service-connected chronic knee ligament 
instability.  The appellant is generally presumed to be 
seeking the maximum benefit available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran has not expressed satisfaction 
with the ratings assigned.  The issues remain in appellate 
status.  

The issues of entitlement to service connection for 
folliculitis, and an initial evaluation in excess of 10 
percent for the right knee disability, are addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hearing loss, deviated septum, bilateral conjunctivitis, 
keratitis corneal injury, right otitis media and for 
residuals of a septoplasty are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for 
allergic rhinitis is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  The service-connected tinnitus has been recurrent in 
nature, and never shown to be persistent as a symptom of head 
injury, concussion, or acoustic trauma.

4.  Tinnitus has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss, 
deviated septum, bilateral conjunctivitis, keratitis corneal 
injury, right otitis media and for residuals of a septoplasty 
are not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for allergic rhinitis is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for an initial compensable evaluation prior 
to June 10, 1999, and in excess of 10 percent from June 10, 
1999 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.87a, Diagnostic Code 
6260 (effective prior to June 10, 1999); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.87,; Diagnostic Code 6260; 64 Fed.Reg. 
25202-25210 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records reveals that on the 
report of the service entrance examination conducted in July 
1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
25
LEFT
20
5
15
25
25

Pertinent diagnoses were defective distant vision and mild 
astigmatism.  On the Report of Medical History portion of the 
entrance examination conducted in July 1987, the veteran 
reported he had experienced sinusitis.  He denied, in 
pertinent part, eye problems, ear, nose or throat problems, 
hearing loss, or hay fever.  Pertinent findings were 
occasional sinusitis without sequale and that the veteran 
wore glasses.  

An audiogram was conducted in January 1988.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
50
LEFT
10
5
10
25
20

On a dental health questionnaire completed in January 1988 
the veteran denied ever having sinus problems.

In September 1988, an impression of mild epithelial keratitis 
secondary to extended wear contact lenses was made for the 
left eye.  A subsequent treatment record dated in September 
1988 included the notation that the veteran did not have any 
complaints regarding his left eye.  The assessment was 
resolved epithelial keratitis secondary to extended wear 
contact lenses.  

On a dental health questionnaire completed in August 1989 the 
veteran denied ever having hay fever or sinus problems.

An audiogram was conducted in September 1989.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
30
40
LEFT
10
10
10
25
25

An audiogram was conducted in October 1989.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
35
LEFT
10
5
10
20
25

On an asbestos exposure questionnaire completed in January 
1990 the veteran reported that he was near sighted and that 
he did not have any hearing defects.  He also denied having 
hay fever.  

On a dental health questionnaire completed in March 1990 the 
veteran denied ever having hay fever or sinus problems.

A routine eye examination was conducted in March 1990.  It 
was noted the veteran did not have a history of eye injury or 
disease.  The assessment was compound myopic astigmatism.  No 
pathology was present in either eye.  

An audiogram was conducted in October 1990.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
35
LEFT
15
10
15
25
25

On a dental health questionnaire completed in March 1991 the 
veteran denied ever having hay fever or sinus problems.

An audiogram was conducted in July 1991.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
35
LEFT
15
10
10
30
30

In November 1991, the veteran sought treatment for irritation 
in his left eye.  A past medical history of a corneal 
abrasion two years prior was noted.  Physical examination of 
the left eye did not reveal any corneal abrasion.  The 
assessment was left eye conjunctivitis which was probably 
viral.  

The report of a periodic and audiological examinations 
conducted in March 1992 shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
35
LEFT
15
10
10
30
30

The pertinent diagnoses were decreased visual acuity and 
decreased hearing, neither of which were considered 
disabling.  

On a dental health questionnaire completed in March 1992 the 
veteran denied ever having hay fever or sinus problems.

In April 1992, the veteran sought treatment for a three year 
history of congestion.  The assessment was rhinitis.  A 
separate treatment record dated in April 1992 also included 
the notation that he had chronic nasal discharge for three 
years.  The pertinent assessment was rule out deviated septum 
versus chronic rhinitis.  

In June 1992, the veteran complained of increased post-nasal 
drip.  The assessment at that time was rhinitis.  

A clinical record from an optometry clinic dated in July 1992 
included assessments of no apparent ocular pathology and 
myopic astigmatism.  

In August 1992, a septal deviation was diagnosed.  A 
septoplasty was conducted.  

On a dental health questionnaire completed in March 1993 the 
veteran denied ever having hay fever or sinus problems.

On a dental health questionnaire completed in March 1994 the 
veteran denied ever having hay fever or sinus problems.  

An optometric examination was conducted in July 1994.  Ocular 
health was determined to be normal at that time.  

An audiogram was conducted in September 1995.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
30
30
LEFT
5
5
10
25
25

The report of a December 1995 medical examination is of 
record.  It was noted the veteran was being treated for right 
acute otitis media.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
40
LEFT
0
0
10
25
25

The pertinent diagnosis from the December 1995 examination 
was bilateral high frequency hearing loss.  On the Report of 
Medical History portion of the December 1995 examination the 
veteran denied experiencing hearing loss, sinusitis or hay 
fever.  He reported that he was in good health with the 
exception of an ear infection and a right knee disability.  
The pertinent diagnosis was ear problems.  

Unresolved otitis media was included as an assessment in 
December 1995.  The veteran denied hearing loss at that time.  
A subsequent clinical record dated the same month included an 
assessment of questionable unresolved ear infection.  A 
routine eye examination was conducted in December 1995.  The 
assessments were compound myopic astigmatism and early 
presbyopia.

In January 1996, the veteran complained of right ear pain and 
decreased hearing that had been present for several weeks.  
The impression at that time was allergic rhinitis and 
Eustachian tube dysfunction.  A separate treatment record 
dated in January 1996 included an assessment of resistant 
right otitis media.  

In March 1996, chronic right otitis media was included as an 
assessment.  A separate treatment record dated in March 1996 
included an impression of allergic rhinitis and Eustachian 
tube dysfunction.  

In March 1996, a Physical Evaluation Board determined that 
the veteran was unfit for duty as a result of his right knee 
disability.  

The report of a June 1996 VA vision examination has been 
associated with the claims file.  The veteran reported that 
six or seven years prior to the examination some rust 
particles had fallen into and scratched his right eye.  It 
was also noted that he reported two episodes of 
conjunctivitis (one in each eye) during active duty.  The 
diagnoses were history of ocular foreign bodies in the right 
eye during service, history of bilateral conjunctivitis 
during active duty and bilateral compound myopic astigmatism.  
The examiner noted that no residuals of ocular foreign body 
injury or conjunctivitis were found at the time of the 
examination.  

A VA general medical examination was conducted in June 1996.  
The veteran reported that he had had ear infections ever 
since childhood and had undergone two surgeries on his ears 
as a child.  The last ear infection he had was in December 
1995.  He reported constant pressure in his ears with hearing 
loss and tinnitus.  He reported that tinnitus had begun after 
the last ear infection in December 1995 and had been present 
ever since that time.  He stated that he could not hear 
conversations from the right side.  He did not know if he had 
any sinus problems but did report his nose was constantly 
draining.  He reported he had difficulty breathing through 
his right nostril.  

The veteran reported a septoplasty had been conducted in 1991 
which helped his breathing somewhat but did not stop the 
drainage or his snoring.  The pertinent diagnoses were 
hearing loss in the right ear secondary to otitis media, 
tinnitus of the right ear and rhinitis or possibly sinusitis.  
The examiner noted that X-rays of the sinuses and an 
audiogram were going to be conducted.  A June 1996 X-ray of 
the sinuses was interpreted as revealing no gross 
abnormality.  

On audiological evaluation in June 1996 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
2
10
20
30
LEFT
5
5
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
Tinnitus was present and described as constant.  The veteran 
reported that the tinnitus was moderately severe and 
interfered with his sleep.  The summary of the audiological 
testing was mild sensorineural hearing loss at 4000 Hertz in 
the right ear and hearing within normal limits in the left 
ear.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence treatment for the 
veteran's service-connected right knee disability.  

A VA vision examination was conducted in December 1998.  The 
diagnoses were bilateral corneal neovascularization, 
bilateral lattice retinal degeneration and hyperopia and 
presbyopia.  

The report of a December 1998 VA audiological examination has 
been associated with the claims file.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
25
LEFT
10
5
10
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
Tinnitus was noted to be constant and unilateral.  The 
veteran reported that tinnitus made it difficult for him to 
sleep.  The summary of the audiological evaluation shows the 
veteran had normal hearing at 500 through 4,000 Hertz 
bilaterally.  

A VA hearing loss and ear disease examination was conducted 
in December 1998.  The veteran complained of tinnitus which 
was loud enough to interfere with his sleep.  He could 
override the tinnitus with background noise.  He reported 
having a myringotomy on the right side as a child with a 
pressure equalization tube insertion.  He reported having 
problems breathing through his nose since 1988.  A 
septoplasty was performed in 1991.  The surgery did not 
relieve the drainage or runny nose he had.  The diagnoses 
were right greater than left hearing loss secondary to severe 
otitis media and middle ear disease on the right and also 
vasomotor rhinitis status post septoplasty with rhinorrhea.  

The report of a December 1998 VA orthopedic examination has 
been associated with the claims file.  The examiner noted 
that two weeks prior to the examination, the veteran had 
undergone anterior cruciate ligament reconstruction of the 
right knee.  At the time of the examination, he was in a long 
leg brace and was using crutches.  He could not bear weight 
fully on the right and the examiner therefore did not examine 
the right knee further.  The examiner did note that the 
period of disability or convalescence regarding the anterior 
cruciate ligament was three months.  

A May 1999 addendum for an ear disease, nose, sinus, larynx 
and pharynx examination has been associated with the claims 
file.  The examiner noted the veteran had residuals of a 
perforated tympanic membrane in the right ear with scar 
formation but without any evidence of hearing loss.  The 
examiner further noted there was a relationship between the 
deviated nasal septum while in the service to the development 
of right ear infection.  


Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If a claim is not well grounded 
there is no duty to assist the veteran with the development 
of that claim, and it must be denied.  Morton v. West, 12 
Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and an organic disease of the nervous 
system to include sensorineural hearing loss becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  



As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

The veteran is presumed in sound condition when examined for 
military service, except as to defect, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).



I.  Entitlement to service connection for hearing loss.

Analysis

The Board finds the claim of entitlement to service 
connection for hearing loss to be not well-grounded.  The 
service medical records include the results of at least nine 
separate audiological evaluations.  While hearing loss for VA 
compensation purposes in accordance with the criteria under 
38 C.F.R. § 3.385 was shown on at least three of the 
inservice examinations, there is no post-service evidence 
associated with the claims file demonstrating the presence of 
hearing loss for VA purposes.  

Post-service VA audiological evaluations conducted in June 
1996 and December 1998 failed to demonstrate that the veteran 
had auditory thresholds in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz of 40 decibels or 
greater; or that auditory thresholds for at least three of 
these frequencies were 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  The summary from the most recent VA audiological 
evaluation conducted in December 1998 shows that the veteran 
had normal hearing at 500 through 4,000 Hertz bilaterally.  

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  As there is no post-
service evidence of record showing hearing loss for VA 
purposes, including within one year of discharge, the claim 
of entitlement to service connection for hearing loss is not 
entitled to presumptive service connection.  

The Board notes the diagnosis included in the report of the 
June 1996 VA general medical examination which found the 
veteran had hearing loss in the right ear secondary to otitis 
media.  A similar diagnosis from the December 1998 VA 
examination of right greater than left hearing loss secondary 
to severe otitis media and middle ear disease on the right is 
also noted.  

The Board has found, as noted below, the presumption of 
soundness had not been rebutted for otitis media of the right 
ear.  Service medical records show otitis media and hearing 
loss has been linked to the otitis media by competent 
evidence of record.  Despite the above, however, the Board 
must still deny the claim of entitlement to service 
connection for hearing loss based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of a hearing loss for VA compensation purposes in 
accordance with the criteria under 38 C.F.R. § 3.385.  As 
stated above, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).


II.  Entitlement to service connection for a deviated septum.

Analysis

The Board finds the claim of entitlement to service 
connection for a deviated septum to be not well-grounded.  
There is no competent evidence of record showing that the 
deviated septum existed prior to active duty and there is 
competent medical evidence diagnosing the disorder in August 
1992.  Subsequently the same month a septoplasty was 
performed to correct the problem.  Thus the Board finds the 
presumption of soundness has not been rebutted and there is 
competent evidence of the presence of an in-service disease 
or injury.  The Board further finds, however, that there is 
no competent evidence of record demonstrating the current 
existence of the disorder.  None of the post-service medical 
evidence associated with the claims files demonstrates the 
current existence of a deviated septum.  An X-ray of the 
sinuses taken in June 1996 was interpreted as revealing no 
gross abnormality.  

The VA medical opinion promulgated in May 1999 to the effect 
that there was a relationship between the deviated septum 
while in service and the development of right ear infections 
does not the change the outcome of this decision.  This 
opinion does not demonstrate the current existence of a 
deviated septum.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  As there is 
no competent evidence of record of the current existence of a 
deviated septum, the claim of entitlement to service 
connection for a deviated septum must be denied as not well-
grounded.  


III.  Entitlement to service connection for bilateral 
conjunctivitis.

Analysis

The Board finds the claim of entitlement to service 
connection for bilateral conjunctivitis to be not well-
grounded.  The veteran was treated once in November 1991 
during active duty for conjunctivitis of the left eye.  
Subsequent to the November 1991 treatment, there was no 
diagnosis of or treatment for conjunctivitis included in the 
service medical records.  In fact, in-service examinations of 
the eyes conducted in July 1992, July 1994 and December 1995 
failed to reveal the presence of conjunctivitis of either 
eye.  

There is no competent post-service evidence of record 
demonstrating the current existence of conjunctivitis of 
either eye.  A VA vision examination was conducted in June 
1996 which specifically found no evidence of any residuals of 
conjunctivitis of either eye.  A VA vision examination 
conducted in December 1998 did not result in a diagnosis of 
conjunctivitis.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

As there is no competent evidence of record of the current 
existence of conjunctivitis of either eye, the claim of 
entitlement to service connection for bilateral 
conjunctivitis must be denied as not well-grounded.  


IV.  Entitlement to service connection for keratitis corneal 
injury.

Analysis

The Board finds the claim of entitlement to service 
connection for keratitis corneal injury to be not well-
grounded.  The veteran was treated once in-service in 
September 1988 for mild epithelial keratitis of the left eye 
secondary to using extended wear contacts.  At the time of a 
follow-up examination conducted later the same month, it was 
noted the veteran did not have any complaints regarding his 
left eye.  The assessment was that the epithelial keratitis 
had resolved.  There was no diagnosis of or treatment for a 
keratitis corneal injury during the remaining seven plus 
years of active duty.  Routine eye examinations conducted in 
July 1992, July 1994 and December 1995 failed to reveal the 
presence of keratitis corneal injury.  

No competent post-service evidence has been associated with 
the claims file demonstrating that the veteran currently has 
keratitis corneal injury.  A VA eye examination was conducted 
in June 1996.  The examiner found no evidence of residuals of 
ocular foreign body injury at that time.  A keratitis corneal 
injury was not diagnosed.  Another VA vision examination 
conducted in December 1998 again failed to result in a 
diagnosis of keratitis corneal injury.  While bilateral 
corneal neovascularization was diagnosed in December 1998, 
that disorder was not linked to any incident of active duty.  

As there is no competent evidence of record demonstrating the 
current existence of keratitis corneal injury which has been 
linked by competent evidence to active duty, the claim of 
entitlement to service connection for the disorder must be 
denied as not well-grounded.  


V.  Entitlement to service connection for right otitis media.

Analysis

The Board finds the claim of entitlement to service 
connection for right otitis media to be not well-grounded as 
there is no competent evidence demonstrating the current 
existence of the disorder.  Review of the service medical 
records demonstrates that the veteran was first treated 
in-service for right otitis media in December 1995.  The 
disorder was noted again in clinical records dated in January 
1996 and March 1996 one month prior to discharge from active 
duty.  Irrespective of the veteran's subjective history of 
ear infections during childhood, there is no evidence of a 
chronic worsening of such disorder in service, and otitis 
media of the right ear per se has not been included as a 
clinical finding in competent post-service evidence of record 
associated with the claims file.  

The June 1996 VA general medical examination included a 
diagnosis of hearing loss in the right ear secondary to 
otitis media.  This is not a diagnosis of otitis media.  It 
is the examiner's opinion as to the etiology of the hearing 
loss he observed.  The same holds true for the diagnosis of 
right greater than left hearing loss secondary to severe 
otitis media and middle ear disease on the right which was 
included on the report of the December 1998 VA examination.  
This is not a diagnosis of otitis media but an opinion as to 
the etiology of hearing loss.  

As reported above, a claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).  
As there is no competent evidence of the current existence of 
right otitis media, the claim of entitlement to service 
connection for the disorder must be denied as not well-
grounded.  

there is no competent evidence documenting the current post-
service existence of otitis media.  


VI.  Entitlement to service connection for residuals of a 
septoplasty.

Analysis

The Board finds the claim of entitlement to service 
connection for a septoplasty to be not well-grounded.  The 
Board notes a septoplasty was conducted in August 1992 while 
the veteran was on active duty.  There is no evidence, 
however, demonstrating current residuals of the septoplasty.  
X-rays of the sinuses conducted in June 1996 were interpreted 
as revealing no gross abnormality.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  As there is 
no competent evidence of the current existence of residuals 
of a septoplasty, the claim of entitlement to service 
connection for the disorder must be denied as not well-
grounded.

The veteran's claims that he has hearing loss, a deviated 
septum, bilateral conjunctivitis, a keratitis corneal injury, 
right otitis media, and residuals of a septoplasty as a 
result of active duty are predicated upon his own 
unsubstantiated opinions.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the veteran's lay 
opinions are an insufficient basis upon which to find these 
claims well grounded. Espiritu, King.  Accordingly, as well 
grounded claims must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claims for service 
connection for the disorders at issue must be denied as not 
well grounded.

Although the Board considered and denied the appellant's 
claims of entitlement to service connection for the multiple 
disorders at issue on a ground different from that of the RO, 
which denied the claims on the merits, the veteran has not 
been prejudiced by the decision.  
This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeals for service connection 
for the multiple disorders at issue.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted well grounded claims for 
service connection for hearing loss, a deviated septum, 
bilateral conjunctivitis, a keratitis corneal injury, right 
otitis media, and residuals of a septoplasty, the doctrine of 
reasonable doubt has no application.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claims must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

In Morton v. West, 12 Vet App 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for hearing loss, a 
deviated septum, bilateral conjunctivitis, a keratitis 
corneal injury, right otitis media, and residuals of a 
septoplasty, VA has no duty to assist the veteran in 
developing his case.  


VII.  Whether the claim of entitlement to 
service connection for allergic rhinitis 
is well-grounded.

Analysis

The Board finds the claim of entitlement to service 
connection for allergic rhinitis to be well-grounded.  The 
service medical records reveal the veteran was treated for 
rhinitis several times in April 1992 and one time in June 
1992.  Allergic rhinitis was included as an impression in 
January 1996 and again in March 1996.  Post-service, the 
first clinical finding of rhinitis was included in the report 
of the VA general medical examination conducted in June 1996.  
While the rhinitis was not linked to active duty, it was 
diagnosed within two months after the veteran's discharge.  
Vasomotor rhinitis status post septoplasty with rhinorrhea 
was included as a diagnosis on the report of the VA ear 
examination conducted in December 1998.  

The Board notes rhinitis was not found at the time of the 
service entrance examination conducted in July 1987.  The 
Board finds the presumption of soundness applies and the 
presumption of soundness has not been rebutted.  

The Court has held that, where a veteran files a claim within 
a month of discharge from active service and medical reports 
relating to his separation make reference to his claimed 
condition(s), then the in-service medical evidence satisfies 
the Caluza criteria.  Hampton v. Gober, (10 Vet. App. 481 
(1997).  In other words, the in-service evidence demonstrates 
the existence of a current disorder (as of the filing date of 
the claim) and a relationship of that disorder to service.  
In the present case, the veteran filed his application for 
compensation within weeks of his discharge from active duty.  

Based on the above, the Board finds the claim of entitlement 
to service connection for allergic rhinitis to be well-
grounded.  The Board further finds, however, that the issue 
must be remanded for additional development which will be set 
out in the remand portion of this decision.  




VIII.  Entitlement to an initial rating in excess of 10 
percent for tinnitus.

Criteria 

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1999) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective June 10, 1999, regulations applicable to rating 
tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Prior to June 10, 1999, a 10 percent evaluation was assigned 
when tinnitus was "persistent as a symptom of head injury, 
concussion or acoustic trauma".  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).  Regulations otherwise provide 
that a zero percent disability rating will be assigned when 
the requirements for a compensable disability evaluation are 
not met.  See also 38 C.F.R. § 4.31.  The revised regulation 
provides for a 10 percent evaluation for recurrent tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  

The Court has held that where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version more favorable 
to an appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Court has further held that a liberalizing 
regulation can not be applied to a claim prior to the 
effective date of the liberalizing regulation.  See 
38 U.S.C.A. § 5110 (g) (West 1991); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  
In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected tinnitus (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO initially assigned a noncompensable evaluation for 
tinnitus when it granted service connection for this 
disorder.  The evidentiary record did not show that tinnitus 
was persistent as a symptom of a head injury, concussion, or 
acoustic trauma under the criteria then in effect.  It was 
not until June 10, 1999, that the amended criteria for 
assignment of a 10 percent evaluation for recurrent tinnitus 
became effective.  Accordingly, the RO assigned a 10 percent 
evaluation effective June 10, 1999.  No basis exists upon 
which to predicate assignment of the current evaluation of 10 
percent prior to the effective date of the amended criteria 
and such is strictly forbidden.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The veteran is in receipt of a 10 percent evaluation for 
tinnitus under Diagnostic Code 6260.  As 10 percent is the 
maximum evaluation available pursuant to Diagnostic Code 
6260, there is no basis upon which to assign an increased 
schedular evaluation.  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  There is no 
competent evidence of record demonstrating that the service-
connected tinnitus markedly interferes with employment and 
the veteran has not alleged such interference.  There is no 
evidence of record showing that the veteran had been 
frequently hospitalized due to tinnitus.  The veteran's main 
complaint regarding his tinnitus is that he has trouble 
sleeping; however, at the time of the December 1998 VA ear 
examination, he reported he was usually able to override 
tinnitus with background noise.  

The Board notes that this case involves an appeal as to the 
initial rating of tinnitus, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Id. at 9.  In the case at hand, as 
an increased rating is not warranted, the Board finds that a 
staged rating is not appropriate.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is applicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for tinnitus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for hearing loss, deviated 
septum, bilateral conjunctivitis, keratitis corneal injury, 
right otitis media and for residuals of a septoplasty, the 
appeals are denied.  

The claim of entitlement to service connection for allergic 
rhinitis is well-grounded.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Entitlement to service connection for allergic rhinitis.

As reported above, the Board found the claim of entitlement 
to service connection for allergic rhinitis to be 
well-grounded.  The veteran was diagnosed with allergic 
rhinitis in January 1996 and again in March 1996 which was 
one month prior to discharge.  He was diagnosed with rhinitis 
or possibly sinusitis at the time of the June 1996 general 
medical examination.  He was diagnosed with vasomotor 
rhinitis status post septoplasty with rhinorrhea in December 
1998.  It is not apparent to the Board if the diagnoses of 
rhinitis or vasomotor rhinitis are the same disease entities 
as allergic rhinitis noted just prior to service discharge or 
if allergic rhinitis noted just prior to discharge was 
transient in nature.  The Board finds an opinion from a 
competent medical specialist is required in order to 
determine the nature, extent and etiology of any rhinitis 
found on examination.  


Entitlement to an increased rating for a right knee 
disability.

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning the severity of his service-
connected right knee disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1999).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The veteran's right knee disability can be evaluated under 
several different Diagnostic Codes.  

The schedule of ratings for the musculoskeletal system 
provides a 10 percent evaluation for slight impairment of 
either knee, including recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.



Limitation of flexion of a leg to 45º warrants a 10 percent 
evaluation.  Limitation of flexion of a leg to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation and to 15 degrees warrants an evaluation 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In a recent precedent opinion, the VA General Counsel held 
that where the medical evidence shows the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97.

At the time of the most recent VA joints evaluation in May 
1999 , a diagnosis of status post right anterior cruciate 
ligament reconstruction with mild residual instability and 
post-traumatic tricompartmental arthritis secondary to 
chronic knee ligament instability was made.  The examiner did 
not provide an analysis of any functional loss due to pain on 
use or during flares the veteran may experience.  The 
examiner further opined that the veteran had not reached his 
full rehabilitative state after undergoing reconstructive 
surgery of the knee.  The examiner recommended that the 
veteran's knee function be evaluated approximately one year 
after his reconstructive surgery.  Further review of the 
claims file shows the veteran's reconstructive knee surgery 
was performed in early December 1998.  

The Board finds, based on the above, that the veteran should 
be afforded another VA examination of his right knee to 
determine the current nature and extent of severity of the 
right knee disability.  Such examination should quantify the 
amount, if any, of functional loss due to pain on use or 
during flares which the veteran experiences in his right 
knee.  


The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

In light of the above discussion, it is the opinion of the 
Board that contemporaneous and thorough VA examinations would 
be of assistance to the Board in clarifying the nature of the 
appellant's service connected right knee disability and the 
claim of entitlement to service connection for allergic 
rhinitis, and would be instructive with regard to the 
appropriate disposition of these issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

As the Board noted earlier, the veteran filed a notice of 
disagreement with the September 1998 rating decision wherein 
the RO denied entitlement to an increased (compensable) 
evaluation for folliculitis.  Where there is a notice of 
disagreement with the denial of a claim, such claim has been 
placed in appellate status and must be remanded to the RO for 
issuance of a statement of the case.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Malincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent his treatment for allergic 
rhinitis and his right knee disability.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.  

2.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist in 
order to determine the current nature and 
extent of severity of his right knee 
disability.  Any further indicated special 
studies should be conducted.  

The claims file, the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination and the examination report must 
be annotated in this regard.  

The examiner must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected right knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide explicit 
responses to the following questions for the 
right knee disability:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  The RO should also schedule the veteran 
for a VA ear, nose, and throat examination by 
an appropriately qualified physician to 
determine the nature, extent of severity, and 
etiology of any rhinitis which may be found 
on examination.

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examination report must be annotated 
in this regard.  

Any necessary tests and studies should be 
performed and all findings must be reported 
in detail.  The examiner must render an 
opinion as to whether rhinitis, if found on 
examination, is related to the rhinitis noted 
during service.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO should issue a statement of the 
case as to the denial of entitlement to an 
increased (compensable) evaluation for 
folliculitis.  The veteran must be advised of 
the requisite time to file a substantive 
appeal if he wishes appellate review.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
beencompleted.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an initial rating in excess 
of 10 percent for the right knee disability 
with application of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should document it 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).  The RO 
should also readjudicate the issue of 
entitlement to service connection for 
allergic rhinitis.  


If the benefits sought on appeal, for which a timely notice 
of disagreement has been filed, are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


